Citation Nr: 0019705	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's son was permanently incapable of self- 
support before attaining the age of 18 years.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.  His son, who is the subject of this appeal, 
was born on April [redacted] 1977.

This matter arises from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  In September 1999, the 
veteran appeared for a video-conference hearing before the 
undersigned Board Member.


FINDINGS OF FACT

1.  The veteran's son, [redacted], was diagnosed as having 
diabetes mellitus, Type I, when he was 6 years old; he is 
currently 23 years old.  

2.  [redacted]'s treating physician has reported that [redacted] has 
not been able to perform any job functions consistently due 
to his chronic diseases.


CONCLUSION OF LAW

The claim of entitlement to VA benefits on the basis that the 
veteran's son became permanently incapable of self-support 
before attaining the age of 18 is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. The 
Secretary shall assist such a claimant in developing the 
facts pertaining to the claim. 38 U.S.C.A. § 5107(a).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved 
with regard to this claim for entitlement to benefits is 
whether the claim is well grounded.  In this regard, the 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App.78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  That is, the Board finds that with the diagnosis 
of juvenile diabetes mellitus, Type I, the treating 
physician's statements of [redacted]'s unemployability, and the 
September 1999 hearing testimony of the veteran and his wife, 
regarding [redacted]'s level of disability, the veteran has 
presented a claim which is not implausible. 


ORDER

The claim of entitlement to VA benefits on the basis that the 
veteran's son became permanently incapable of self-support 
before attaining the age of 18 is well grounded.  To this 
extent only, the appeal is granted. 


REMAND

In light of the finding that the veteran's claim is well 
grounded, the VA has a duty to assist the veteran and his son 
in developing facts pertinent to their claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  After a review of the record, the 
Board is of the opinion that further development is 
necessary.  

Under the provisions of 38 C.F.R. § 3.57(a)(ii) (1999) the 
term child of the veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; [or] . . . (ii) 
who, before reaching the age of 18 years, became permanently 
incapable of self-support[.] 38 U.S.C.A. § 101(4)(A)(ii) 
(1999).

Pursuant to 38 C.F.R. § 3.356 (1999), in order to establish 
entitlement to basic eligibility or pension benefits as a 
"helpless" child, the child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  Rating 
determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through 
his own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self- support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.   

As noted previously, the veteran's son has been diagnosed as 
having insulin dependent diabetes mellitus (Type I).  In 
November 1998, his treating physician stated that [redacted] was 
incapable of employment because of his chronic diseases, 
including his "difficult to control" juvenile diabetes, 
arthritic type joint pain, peripheral neuropathies and 
associated depression, and peptic acid disease.  

During the September 1999 hearing, [redacted]'s mother testified 
that her son also had a seizure disorder secondary to the 
diabetes as well as bleeding ulcers.  She further testified 
that he was involved in special education classes during 
school and was dropped from a vocational education program 
because of his illness.  She stated that [redacted] was 
hospitalized at least 3 times in 1995, the year he attained 
18 years.  She also stated that while her son's Social 
Security Administration benefits had been terminated, they 
were in the process of appealing that determination.  There 
are no medical records beyond 1984 associated with the claims 
file, and neither the SSI records nor education records are 
associated with the claims file.  Moreover, the veteran's son 
has not had the benefit of a VA medical examination for the 
purposes of determining his eligibility for benefits.


Therefore, in view of the foregoing, the case is remanded to 
the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including hospitals or medical 
facilities, who have treated [redacted] from 
1985 through 1995 and shortly thereafter.  
After securing the necessary release, the 
RO should obtain these records.   

2.  The RO should also obtain records 
from the Social Security Administration 
(SSA) regarding [redacted]'s claim for 
supplemental security income or 
disability benefits as well as high 
school educational records which 
identified whether or not he was in need 
of special education and the remedial 
efforts required, and vocational 
education records referred to in the 
September 1999 video-conference hearing. 

3.  After the medical records, SSA 
records, and pertinent educational and 
vocational records are obtained, [redacted] 
should undergo a VA examination to assess 
his medical condition with particular 
attention to a reported seizure disorder 
and "bleeding ulcers."  The medical 
examination should include any tests that 
are deemed appropriate.  The examiner 
should offer an opinion as to whether the 
[redacted]'s medical condition prevents him 
from supporting himself, and, if so, 
whether the extent of his disability was 
present prior to his attaining the age of 
18 in 1995.  It is important that the 
examiner  provide the rationale for all 
opinions and conclusions.  


4.  [redacted] should also be afforded a VA 
industrial survey to assess any 
employment history and his day-to-day 
functioning over the past six years.  A 
written copy of the report should be 
inserted into the claims folder.

5.  Once the development requested has 
been completed, the RO should again 
adjudicate the claim referenced above.  
If the claim continues to be denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond to the 
supplemental statement of the case before 
the record is returned to the Board for 
further review. 

The purpose of this remand is to comply with due process 
requirements and to obtain clarifying medical information and 
the Board does not intimate any opinion as to the merits of 
the appeal.  The veteran, on his son's behalf, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




